        Case 5:15-cv-06480-BMS Document 350 Filed 06/09/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WINN-DIXIE STORES, INC., et al.,                   :
               Plaintiffs,                         :        CIVIL ACTION
                                                   :
       v.                                          :
                                                   :
EASTERN MUSHROOM MARKETING                         :
COOPERATIVE, et al.,                               :        No. 15-6480
                Defendants.                        :

                                            ORDER

       AND NOW, this 9th day of June, 2021, after consideration of Defendants’ Motion to

Preclude Plaintiffs’ Proposed Expert Testimony at Trial, and the responses and replies thereto, and

Plaintiffs’ Motion to Exclude or Limit the Opinions of Defendants’ Expert, and the responses and

replies thereto, and for the reasons outlined in this Court’s Memorandum dated June 9, 2021, it is

ORDERED that:

            1. Defendants’ Motion to Preclude Plaintiffs’ Proposed Expert Testimony at Trial

               (Document No. 300) is GRANTED in part and DENIED in part. Plaintiffs’

               expert Dr. Leffler is not permitted to offer opinion testimony of damages incurred

               during conspiracy periods three and four.

            2. Plaintiffs’ Motion to Exclude or Limit the Opinions of Defendants’ Expert

               (Document No. 301) is DENIED.



                                             BY THE COURT:

                                             /s/ Berle M. Schiller

                                             Berle M. Schiller, J.
